ACCEPTED
                                                                                            03-15-00652-CV
                                                                                                    8018066
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      11/30/2015 3:52:09 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                            CASE NO. 03-15-00652-CV

                                                                      FILED IN
                         IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                     FOR THE THIRD DISTRICT OF TEXAS
                                                     11/30/2015 3:52:09 PM
                              AUSTIN, TEXAS
                                                                   JEFFREY D. KYLE
                                                                        Clerk
               KEN PAXTON, ATTORNEY GENERAL OF TEXAS,
                              Appellant,

                                          v.

           TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                             Appellee.

           On Appeal from the 419th District Court of Travis County, Texas
                      The Honorable Rhonda Hurley, Presiding


                        UNOPPOSED MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellant Ken Paxton, Attorney General of Texas, files this unopposed

motion requesting the Court to extend the time for filing Appellant’s brief by forty-

three days to January 15, 2016.

      1.      Appellant is Ken Paxton, Attorney General of Texas; Appellee is Texas

Health and Human Services Commission.

      2.      The parties have agreed to this motion.

      3.      The deadline to file Appellant’s Brief is currently December 3, 2015.
      4.     The Attorney General’s undersigned counsel, Matthew R. Entsminger,

seeks additional time to file his brief due to planned commitments and scheduled

personal travel that predated the Court’s setting of the Appellant deadline. The

undersigned was out of the state on personal travel over November 11–17, and was

out of the office over November 25–30 for the Thanksgiving holiday.                The

undersigned is currently preparing a presentation for the Texas Open Government

Conference, which he will be attending in San Marcos, Texas, over December 8–10.

And finally the undersigned will be traveling out of the state for the Christmas

holiday from December 18 to January 4, 2016.

      5.     The Court has the authority to extend the time to file briefs under Texas

Rules of Appellate Procedure 38.6.

      6.     The Attorney General seeks a forty-three day extension to file his brief,

extending the briefing deadline to January 15, 2016.

      7.     Appellee, Texas Health and Human Services Commission, does not

oppose the Attorney General’s request for extension.

      8.     No previous extensions have been sought.

      9.     For the above reasons, Appellee Attorney General prays that this Court

grant an extension of time to file the Appellant’s brief until January 15, 2016.

                                       Respectfully Submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                          2
CHARLES E. ROY
First Assistant Attorney General

BRANTLEY STARR
Deputy Attorney General for Legal Counsel

DAVID A. TALBOT, JR.
Chief, Administrative Law Division

KIMBERLY L. FUCHS
Chief, Open Records Litigation

/s/ Matthew R. Entsminger_________
MATTHEW R. ENTSMINGER
State Bar No. 24059723
Assistant Attorney General
Open Records Litigation
Administrative Law Division
Office of the Attorney General of Texas
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4151
Facsimile: (512) 320-0167
matthew.entsminger@texasattorneygeneral.gov

ATTORNEYS FOR APPELLANT
KEN PAXTON, ATTORNEY GENERAL OF TEXAS




  3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on November 30, 2015, I conferred with Ann Hartley,

counsel for Appellee Texas Health and Human Services Commission, who stated

she does not oppose this motion.

                                      /s/ Matthew R. Entsminger_________
                                      MATTHEW R. ENTSMINGER


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Unopposed

Motion for Extension of Time to File Brief of Appellant Ken Paxton, Attorney

General of Texas, has been served on November 30, 2015, on the following counsel-

of-record via e-service and e-mail:

ANN HARTLEY
State Bar No. 09157700
Assistant Attorney General
Financial Litigation and Charitable Trusts Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 936-1313
Facsimile: (512) 477-2348
ann.hartley@texasattorneygeneral.gov

ATTORNEY FOR APPELLEE
TEXAS HEALTH AND HUMAN SERVICES COMMISSION


                                      /s/ Matthew R. Entsminger________
                                      ATTORNEY FOR APPELLANT



                                         4